JUDGE ACREE,
DISSENTING:
Respectfully, I dissent. I do so for the reasons expressed in Lawless v. Conover, 2015-CA-000039-MR, — S.W.3d —, 2016 WL 2981580 (Ky.App. May 20, 2016), motion for disc. rev. filed (Ky. June 16, 2016) (2016-SC-000320), In that case, this Court relied on the Kentucky Supreme Court’s reasoning in Ramirez v. Nietzel, which held:
“When a prisoner maintains that he was denied a meaningful opportunity to present a defense due to [an AO’s] refusal to consider exculpatory evidence, then procedural due process requires a [circuit] court to conduct an in camera review of the evidence” to determine whether it was indeed exculpatory and whether, in light of the new evidence, “some evidence” existed for the AO’s finding of guilt.
424 S.W.3d 911, 920 (Ky.2014) (quoting Felder v. McBride, 121 Fed.Appx. 655, 656-57 (7th Cir.2004)). Again, “procedural due process requires a [circuit] court to conduct an in camera review of the evidence” which, in cases such as this, means “[t]he circuit court should review the security footage in camera[.]” Ramirez at 920. That step in procedural due process appears not to have occurred in this case.
There is good reason to believe the circuit court’s review of the videotape would not have exculpated Willie Dixon. I do not dissent for Willie Dixon’s sake. I dissent because due process must exist independent of the facts of any particular case. Only by assuring its uniform and universal application do we have any hope that due process will protect the innocent.